               1   GIBSON, DUNN & CRUTCHER LLP                   WEST COAST EMPLOYMENT LAWYERS, APLC
                   THEODORE J. BOUTROUS, JR., SBN 132099         ALLEN PATATANYAN, SBN 210586
               2    tboutrous@gibsondunn.com                      allen@westcoasttriallawyers.com
               3   THEANE EVANGELIS, SBN 243570                  NEAMA RAHMANI, SBN 223819
                    tevangelis@gibsondunn.com                     nr@westcoasttriallawyers.com
               4   HEATHER RICHARDSON, SBN 246517                RONALD L. ZAMBRANO, SBN 255613
                    hrichardson@gibsondunn.com                    ron@westcoasttriallawyers.com
               5   333 South Grand Avenue                        350 South Grand Avenue, Suite 3325
                   Los Angeles, CA 90071-3197                    Los Angeles, CA 90071
               6   Telephone: 213.229.7000                       Telephone: 213.927.3700
               7   Facsimile: 213.229.7520                       Facsimile: 213.927.3701

               8   Attorneys for Defendant UBER                  Attorneys for Plaintiffs
                   TECHNOLOGIES, INC.                            JERICHO NICOLAS, et al., individually and on
               9                                                 behalf of all others similarly situated
           10

           11
                                                UNITED STATES DISTRICT COURT
           12
                                             NORTHERN DISTRICT OF CALIFORNIA
           13
                   JERICHO NICOLAS, et al., individually and      CASE NO. 4:19-cv-08228-PJH
           14      on behalf of all others similarly situated,
                                                                  JOINT STIPULATION AND [PROPOSED]
           15                           Plaintiffs,               ORDER TO EXTEND BRIEFING
                                                                  SCHEDULES AND RESET HEARING DATE
           16             v.
                                                                  **AS MODIFIED BY THE COURT**
           17      UBER TECHNOLOGIES, INC.,
                                                                  Hon. Phyllis J. Hamilton
           18                           Defendant.
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULES AND RESET HEARING
                                               DATE – CASE NO. 4:19-CV-08228-PJH
               1          Pursuant to Civil Local Rules 6-1(b), 6-2, and 7-12, Jericho Nicolas, et al. (“Plaintiffs”) and
               2   Uber Technologies, Inc. (“Defendant”) (collectively, the “Parties”), by and through their respective
               3   counsel of record, hereby stipulate and agree as follows:
               4          WHEREAS, Plaintiffs filed a Class Action Complaint on December 18, 2019 (Dkt. 1) and
               5   served Defendant on December 30, 2019;
               6          WHEREAS, the Court issued an Order Setting Initial Case Management Conference and
               7   ADR Deadlines setting the initial case management conference for March 19, 2020 at 2:00 p.m. (Dkt.
               8   7);
               9          WHEREAS, Plaintiffs filed a Class Action Amended Complaint on January 6, 2020 (Dkt. 9);
           10             WHEREAS, Defendant filed a Motion to Compel Arbitration (Dkt. 17) and Motion to
           11      Dismiss Plaintiffs’ First Amended Class Action Complaint with a Request for Judicial Notice (Dkts.
           12      19–20) on March 5, 2020;
           13             WHEREAS, Defendant noticed the hearing on its Motion to Compel Arbitration and Motion
           14      to Dismiss Plaintiffs’ First Amended Class Action Complaint for April 15, 2020 at 9:00 a.m. (Dkts.
           15      17, 19);
           16             WHEREAS, the Court issued a notice continuing the initial case management conference to
           17      May 28, 2020 at 2:00 p.m. (Dkt. 21);
           18             WHEREAS, the Court issued a notice vacating all hearings set until May 1, 2020, including
           19      the Parties’ hearing set for April 15, 2020 at 9:00 a.m., due to the current public health emergency
           20      caused by the coronavirus disease (Dkt. 22);
           21             WHEREAS, the Parties met and conferred regarding Defendant’s motions and agreed to
           22      provide additional time for Plaintiff to oppose the motions and for Defendant to reply;
           23             WHEREAS, to conserve the Court’s and the Parties’ resources by having Defendant’s
           24      motions heard on the same date and time as the initial case management conference;
           25             NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
           26      and respectfully request that the Court modify the briefing schedule and reset the hearing date for the
           27
                                                                      2
           28

Gibson, Dunn &

Crutcher LLP
                   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULES AND RESET HEARING
                                               DATE – CASE NO. 4:19-CV-08228-PJH
               1   pending Motion to Compel Arbitration and Motion to Dismiss Plaintiffs’ First Amended Class
               2   Action Complaint as follows:
               3
                   Plaintiffs’ deadline to file    oppositions to Thursday, April 16, 2020
               4   Defendant’s Motion to Compel Arbitration and
                   Motion to Dismiss Plaintiffs’ First Amended
               5   Class Action Complaint
                   Defendant’s deadline to file reply briefs in Thursday, May 7, 2020
               6   support of its Motion to Compel Arbitration and
                   Motion to Dismiss Plaintiffs’ First Amended
               7
                   Class Action Complaint
               8   Hearing on Defendant’s Motion to Compel Thursday, May 28, 2020 at 2:00 p.m.
                   Arbitration and Motion to Dismiss Plaintiffs’
               9   First Amended Class Action Complaint
           10      IT IS SO STIPULATED.
           11      Dated: March 17, 2020                  GIBSON, DUNN & CRUTCHER LLP
           12

           13                                             By:          /s/ Heather Richardson
                                                                         Heather Richardson
           14
                                                                      Attorneys for Defendant
           15                                                       UBER TECHNOLOGIES, INC.

           16

           17      Dated: March 17, 2020                  WEST COAST EMPLOYMENT LAWYERS, APLC

           18

           19                                             By:             /s/ Ronald Zambrano
                                                                               Ronald Zambrano
           20
                                                            Attorneys for Plaintiffs JERICHO NICOLAS, et al.,
           21                                             individually and on behalf of all others similarly situated

           22

           23

           24

           25

           26

           27
                                                                3
           28

Gibson, Dunn &

Crutcher LLP
                   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULES AND RESET HEARING
                                               DATE – CASE NO. 4:19-CV-08228-PJH
               1                  [PROPOSED] ORDER **AS MODIFIED BY THE COURT**
               2

               3   PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing on Defendant’s Motion to
               4   Compel Arbitration and Motion to Dismiss Plaintiffs’ First Amended Class Action Complaint is
               5   specially set for May 28, 2020 at 2:00 p.m. May 27, 2020 at 9:00 am.
               6

               7

               8   Dated: March 18, 2020                                        /s/ Phyllis J. Hamilton
               9                                                          The Honorable Phyllis J. Hamilton
           10                                                             United States Chief District Judge
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
                                                                  4
           28

Gibson, Dunn &

Crutcher LLP
                   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULES AND RESET HEARING
                                               DATE – CASE NO. 4:19-CV-08228-PJH
               1                                         ECF ATTESTATION
               2         I, Heather Richardson, hereby attest that concurrence in the filing of this document has been
               3   obtained from Ronald Zambrano, and that this document was served by electronic filing on March
               4   17, 2020, on all counsel of record.
               5

               6                                              By:             /s/ Heather Richardson
                                                                                 Heather Richardson
               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
                                                                    5
           28

Gibson, Dunn &

Crutcher LLP
                   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULES AND RESET HEARING
                                               DATE – CASE NO. 4:19-CV-08228-PJH
               1                                      CERTIFICATE OF SERVICE
               2          I hereby certify that on March 17, 2020, I electronically filed the foregoing with the Clerk of
               3   the Court for the United States District Court for the Northern District of California by using the
               4   CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
               5   service will be accomplished by the CM/ECF system.
               6
                                                                 GIBSON, DUNN & CRUTCHER LLP
               7

               8
                                                                 By:          /s/ Heather Richardson
               9                                                              Heather Richardson
           10                                                                Attorneys for Defendant
                                                                           UBER TECHNOLOGIES, INC.
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
                                                                       6
           28

Gibson, Dunn &

Crutcher LLP
                   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULES AND RESET HEARING
                                               DATE – CASE NO. 4:19-CV-08228-PJH
